                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

SPRINGFIELD REMANUFACTURING                      )
CORP.,                                           )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )   Case No. 6:21-cv-03146-MDH
                                                 )
LEADING EDGE POWER                               )
SOLUTIONS, LLC and BP-LEP                        )
HOLDINGS, LLC,                                   )
                                                 )
                      Defendants.                )

                                            ORDER

       Before the Court is Plaintiff Springfield Remanufacturing Corp.’s (“SRC”) Motion to

Remand. (Doc. 11). SRC moves the Court to remand the above-captioned case to the Circuit Court

of Greene County, Missouri. For the reasons set forth herein, the Motion is DENIED.

                                        BACKGROUND

       On May 27, 2021, SRC filed its Complaint in the Circuit Court of Greene County,

Missouri. SRC agreed to manufacture and sell to Leading Edge Power Solutions, LLC (“Leading

Edge”), and Leading Edge agreed to purchase certain Products (the “Letter Agreement”).

Thereafter, in an Assignment and Assumption Agreement (the “Assignment”), Leading Edge

assigned its rights, obligations, liabilities, and interest in certain Purchase Orders and Invoices

issued pursuant to the Letter Agreement to BP-LEP Holdings, LLC (“BP-LEP”). SRC alleges that

in the Assignment, both Leading Edge and BP-LEP expressly acknowledged that “SRC/Obligor

accepted, invoiced and fully performed the 2019 Purchase Orders in accordance with the Letter

Agreement.” Assignment at 1. SRC further asserts that Leading Edge represented that “all

obligations owed by SRC/Obligor to Leading Edge/Assignor, on or prior to the [Assignment]

                                                1

         Case 6:21-cv-03146-MDH Document 20 Filed 08/11/21 Page 1 of 5
Effective Date under the Letter Agreement and the 2019 Purchase Orders and 2019 Invoices have

been duly and fully performed.” Assignment at 2, §5.

        SRC’s Complaint contains two counts: (1) a declaratory judgment claim that seeks a

declaration of the rights and liabilities of SRC, Leading Edge, and BP-LEP pursuant to the

Assignment and the Letter Agreement, as modified by the Assignment; and (2) a breach of contract

claim against Leading Edge only that seeks recovery of the principal amount of $53,746.00 owed

by Leading Edge under the Letter Agreement, as modified by the Assignment, plus interest and

other incidental damages.

        While there is a dispute as to whether the units were completed and delivered, it is

uncontroverted that the units were not functioning according to specifications set forth in the Letter

Agreement. On May 6, 2021, Leading Edge wrote to Plaintiff, outlining its concerns with the units

and demanding that $2,013,309.001 paid to Plaintiff be put in escrow while certain modifications

were added, and a one-hundred-eighty-day period take place to verify that the units meet

performance requirements and be free of mechanical issues. If the units did not meet their

performance requirements and/or were not free of mechanical failures, Leading Edge demanded

that the Defendants be refunded the full amount of $2,013,309.00 paid to Plaintiff. SRC’s

declaratory judgment claim thus essentially seeks an order that it is not liable for the $2,013,309.00

which Defendants seeks to be refunded if SRC does not meet its obligations under the Letter

Agreement.

        On June 11, 2021, Defendants filed their Notice of Removal asserting that this Court has

diversity jurisdiction pursuant to 28 U.S.C. § 1332, arguing that the amount in controversy is



1
 Plaintiff SRC attached the Letter Agreement, Purchase Orders, Invoices, Assignment Agreement, and the Demand
Letter to its Complaint as Exhibits 1 through 5, which Defendants note indicates that the $2,013,309.00 amount is
pled in SRC’s Complaint.

                                                        2

          Case 6:21-cv-03146-MDH Document 20 Filed 08/11/21 Page 2 of 5
$2,013,309.00. SRC maintains that the amount in controversy is only the $53,746.00 pled in its

breach of contract claim.

                                           STANDARD

       “Diversity jurisdiction requires an amount in controversy greater than $75,000 and

complete diversity of citizenship among the litigants.” Jet Midwest Int’l Co., Ltd v. Jet Midwest

Grp., LLC, 932 F.3d 1102, 1104 (8th Cir. 2019) (citation and internal quotations omitted). “It is

[the] defendant’s burden to prove that removal is proper and that all prerequisites are satisfied.”

Jackson County, Missouri v. Trinity Indus., Inc., No. 16-CV-0004-W-FJG, 2016 WL 10650701,

at *2 (W.D. Mo. Feb. 29, 2016); see also Bank of America v. Pennington-Thurman, No. 4:15-CV-

381 RLW, 2015 WL 5518728, at *1 (E.D. Mo. Sept. 17, 2015) (“The party seeking removal has

the burden to establish federal subject-matter jurisdiction, including the amount in controversy

requirement.”).

       To meet its burden regarding the amount in controversy, the removing party “must prove

by a preponderance of the evidence that the amount in controversy exceeds $75,000.” Trinity

Indus., 2016 WL 10650601, at *2 (citation omitted). “To satisfy the preponderance of the evidence

standard, the party seeking removal must offer ‘some specific facts or evidence demonstrating that

the jurisdictional amount has been met.’” Id. (citation omitted).

                                          DISCUSSION

       There is no dispute that complete diversity of citizenship exists in this case. Therefore, the

only question before the Court at this time is whether the amount in controversy in this case is over

the $75,000 amount necessary for diversity jurisdiction under 28 U.S.C. § 1332. SRC asserts that

the amount is controversy is only the $53,746.00 contained in its breach of contract claim.




                                                 3

         Case 6:21-cv-03146-MDH Document 20 Filed 08/11/21 Page 3 of 5
Defendants maintain that the actual amount in controversy is the $2,013,309.00 at stake pending

the Court’s judgment on SRC’s declaratory judgment claim.

        “In actions seeking declaratory or injunctive relief, it is well established that the amount in

controversy is measured by the value of the object of the litigation.” Hunt, 432 U.S. at 347. For

declaratory actions, the value of such equitable relief is equivalent to “the value of the property

right sought to be protected…” United Seating & Mobility, LLC. v. Homen, 2006 WL 473739, at

*2 (E.D. Mo. Feb. 28, 2006) (citing Hulsenbusch v. Davidson Rubber Co. Inc., 344 F.2d 730, 733

(8th Cir. 1965); see also Sekhon v. BAC Home Loans Servicing, LP, 519 Fed.Appx. 971, 972 (9th

Cir. 2013) (holding that the value of the object of litigation is the amount a Plaintiff could

potentially be liable for if their interpretation as to the enforceability of promissory notes is

incorrect).

        For equitable relief arising out of contract, even when there is a separate breach of contract

claim under $75,000, the amount in controversy is determined by “the losses that will follow from

enforcement of the contract provisions.” Aire-Master of Am., Inc. v. Heck's Janitorial Supply, Inc.,

2006 WL 8438474, at *2 (W.D. Mo. Dec. 20, 2006). SRC’s apparent argument that its declaratory

judgment claim should be ignored for the purposes of establishing the amount in controversy

because it only seeks equitable relief has been rejected by federal courts. See Kisner v Bank of

America, NA, 2011 WL 2160891 (W.D. Mo. June 1, 2011) (“the Court is unmoved by the

Plaintiff's protestations that he is primarily seeking injunctive relief”) (citing Hunt, 432 U.S. at

347); see also Direct Biologics, LLC v. Kimera Labs, Inc., 2018 WL 7291438, at *2 (E.D. Mo.

Dec. 20, 2018).

        SRC notes that the Eighth Circuit “follows the ‘plaintiff’s viewpoint’ in determining

whether the amounts in controversy requirement in a removed diversity action is met.”



                                                   4

          Case 6:21-cv-03146-MDH Document 20 Filed 08/11/21 Page 4 of 5
Chochorowski v. Home Depot USA, 585 F.Supp.2d 1085, 1095 (E.D. Mo. 2008). However, “[t]he

question is not how a plaintiff subjectively values a right or even what his or her good-faith

estimate of its objective value is: The question is the actual value of the object of the suit.” Usery

v. Anadarko Petroleum Corp., 606 F.3d 1017, 1019 (8th Cir. 2010). The amount in controversy in

a declaratory action is determined by “the pecuniary effect an adverse declaration will have on

either party to the lawsuit.” Fitzgerald Railcar Services of Omaha, Inc. v. Chief Industries, Inc.,

141 Fed. Appx. 491, 492 (8th Cir. 2005) (quoting City of Moore v. Atchison, Topeka, & Santa Fe

Ry. Co., 699 F.2d 507, 509 (10th Cir. 1983)).

       In this case, SRC requests that the Court declare that SRC has fully performed under a

contract in which the $2,013,309.00 paid to SRC is in dispute. Because the amount in controversy

for diversity jurisdiction is measured by the value of the object of the litigation, and because SRC

seeks a declaration that it is not liable to Defendants for the $2,013,309.00, the amount in

controversy exceeds what is required under 28 U.S.C. § 1332. For this reason, removal to federal

court was proper.

                                          CONCLUSION

       For the foregoing reasons, the Court finds that Defendants properly removed this case

based on this Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332. Therefore, SRC’s Motion

to Remand (Doc. 11) is DENIED.



IT IS SO ORDERED.

Dated: August 11, 2021                                         /s/ Douglas Harpool______
                                                              DOUGLAS HARPOOL
                                                              United States District Judge




                                                  5

         Case 6:21-cv-03146-MDH Document 20 Filed 08/11/21 Page 5 of 5
